Citation Nr: 0102391	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the RO in August 1999, and 
the hearing officer's decision was entered the same month.  


FINDING OF FACT

Any acquired psychiatric disability which the veteran may 
currently have, to include PTSD, was neither present in 
service, nor is it otherwise associable with his period of 
service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance 


Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Copies of treatment records have been obtained and the 
veteran has been examined by VA for the disability at issue.

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

The veteran asserts, as his apparently principal contention, 
that he presently has PTSD owing to a particularly stressful 
event which transpired while he was stationed in Southwest 
Asia in 1991 during the Persian Gulf War.  Specifically, he 
asserts that he encountered "a small child" in the desert who 
was "starving" and that, while he left "rations of food" with 
such child, he had to "leave" the child there and he believes 
that the child most likely died.  

Service medical records reflect that the veteran presented in 
April 1990 with complaint of experiencing financial 
difficulties; he was assessed as having a "[p]hase of [l]ife 
[p]roblem", and the recommendations included that the veteran 
participate in a stress management group.  In May 1990, the 
veteran complained of experiencing financial and relationship 
problems; he was referred for counseling involving the 
handling of his finances.  In conjunction with a mental 
health evaluation accomplished approximately two weeks later, 
no assessment was made.  

Subsequent to service, when the veteran was examined by VA 
for compensation purposes in July 1998, he alluded to the 
above-addressed "small child" inservice incident (described 
by the VA examiner as being "apparently" the veteran's 
"biggest trauma" in service) as well as then prevalent 
"financial problems" and "relationship problems with his 
girlfriend".  The Axis I diagnoses were "[p]artner relational 
problem" and "[l]ife circumstance problems".  The examiner 
added that he did not feel the veteran had PTSD, inasmuch as 
the inservice hungry child incident did "not reach the 
criteria of an event which would" occasion PTSD.



When the veteran was seen for outpatient treatment at a VA 
Mental Health Clinic (MHC) in March 1999, he alluded to 
unspecified "situations he encountered in the" Persian Gulf.  
The "intake" assessments were depression and PTSD.  The 
veteran was scheduled to be seen for a medication evaluation.  
In May 1999, in what was described as the veteran's 
presentation for an initial "assessment to" rule out PTSD, 
the veteran again alluded to the above-addressed "small 
child" incident.  There was no pertinent assessment; it was 
recorded that the MHC would "[c]ontinue to assess" the 
veteran in order to "[rule out] PTSD". 

In considering the veteran's claim for service connection for 
acquired psychiatric disability, to include PTSD, the Board 
would saliently point out that, even ignoring the matter of 
whether "[p]artner relational problem" and/or "[l]ife 
circumstance problems" comprise, in either instance, an 
acquired psychiatric disability, the VA examiner in July 1998 
specifically indicated that any impairment occasioned by 
either or each of those conditions was "temporary and 
transient".  As such, neither condition is of the requisite 
chronic derivation which is necessary before service 
connection might be accorded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As to the depression, finally, 
with which the veteran was at least tentatively assessed when 
presenting for VA outpatient treatment in March 1999, there 
is no evidence relating the same to his period of service.  
In any event, militating persuasively against any inference 
of such relationship, it bears emphasis that when the veteran 
was examined for "periodic" purposes in November 1992 (and 
thus late in his service tenure), he at that time denied 
experiencing, either then or in the past, either 
"[d]epression or excessive worry".  

With respect to the question of service connection for PTSD, 
however, a different analysis inheres.  At the outset, the 
Board observes generally that a diagnosis as having PTSD is 
requisite to a valid claim of service connection therefor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
the record, to be sure, is ambiguous as to whether the 
veteran in fact has PTSD.  While the pertinent March 1999 VA 
outpatient "intake" assessment was PTSD, it was noted when 
the veteran 


again presented two months later, in May 1999, that VA (the 
same making it uncertain whether the veteran at that time had 
PTSD) would "[c]ontinue to assess" him to "[rule out] PTSD".  
But even assuming (without conceding) that the veteran has 
PTSD, his claim for service connection therefor must fail 
owing to a wholly separate consideration:  While the 
sufficiency of any specific stressor on which an assessment 
of PTSD is predicated is generally conceded, see Cohen, 
supra, at 142, the adequacy (i.e., clinical sufficiency to 
support a diagnosis of PTSD) of the stressor, ostensibly the 
above-cited "small child" incident, on which the veteran's at 
least initial assessment as having PTSD in conjunction with 
VA outpatient treatment rendered him in 1999 was predicated, 
was specifically disclaimed by the July 1998 VA examiner 
(i.e., the inservice hungry child incident did "not reach the 
criteria of an event which would" precipitate PTSD).  No 
other stressor incident was identified by the veteran.  Given 
the latter salient, if in fact not dispositive consideration 
(and even ignoring that VA is not obligated, in any event, to 
accept the veteran's wholly uncorroborated account relative 
to such asserted stressor, see Gaines v. West, 11 Vet. App. 
353 (1998)), the Board is constrained to conclude that 
service connection for PTSD is not in order.

In view of the analyses advanced by the Board hereinabove, 
then, bearing on each psychiatric condition (including PTSD) 
with which the veteran has been even provisionally assessed 
since service, it concludes that service connection for 
acquired psychiatric disability, to include PTSD, is not 
warranted.  38 U.S.C.A.    §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In making this decision, the Board has considered the 
veteran's hearing testimony.  While it is considered credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim, he is not medically qualified to 
diagnose a psychiatric disorder or offer an opinion as to its 
etiology.  The preponderance of the evidence in this case is 
against the claim.




ORDER

Service connection for acquired psychiatric disability, to 
include post-traumatic stress disorder, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

